Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3, 5-8, 10-13, 15-18 and 20-24 are pending; claims 4, 9, 14 and 19 have been cancelled.
Response to Amendment
With regard to the outstanding 35 USC 103 rejection based on Teague et al., Norris et al., and Li et al., the Applicant’s arguments have been fully considered and are found persuasive, the 103 rejection is withdrawn.
Allowable Subject Matter
Claims 1-3, 5-8, 10-13, 15-18 and 20-24 are allowed. (Renumbered as claims 1-20.)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art references do not, alone or in combination, teach a medical device having a sheath, a laser fiber, a basket section movable relative to the sheath and laser fiber and adapted to capture an object, a beam splitter at the distal end of the laser fiber and positioned in the basket section, adapted to create an array of discrete laser beams from the laser beam provided by the laser fiber to fragment the captured object, in combination with other recited elements as recited in the independent claims.
Teague et al. (US 7,727,227 B2) discloses an endoscopic retrieval device having a sheath, fiber optic and basket, as recited in the claim; see Fig. 4d. However, Teague’s device does not comprise a beam splitter at the distal end, i.e. laser exit end, of the fiber optic for emitting an array of discrete laser beams as required in the independent claims. Teague et al. 8,388,630 is similar. 
Norris et al. 8,452,383 discloses an endoscopic device having a balloon device along its sheath, and a fiber optic having a prism at the distal end for scattering a laser beam, but Norris’s endoscope’s balloon is not analogous to Teague’s retrieval basket, thus cannot be combined to form the device recited in the claims.
Accordingly, the prior art references alone and in combination fail to teach the invention of the current application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
November 10, 2021